Mr. Justice McGoorty delivered the opinion of the court. 6. Malicious prosecution—what is issue in action for in prose-outing for criminal libel. The question to be tried in an action for malicious prosecution for criminal libel is not whether the plaintiff was guilty of criminal libel but whether the defendants had reasonable grounds to believe and did actually believe the plaintiff guilty. 7. Malicious prosecution, § 75*—what is not evidence of want of probable cause in instituting a criminal prosecution. The voluntary dismissal of a criminal prosecution is not evidence of want of probable cause in instituting it, in an action for malicious prosecution, even though such dismissal was at the instance of the prosecuting witness. 8. Malicious prosecution, § 75*—what is not prima facie evidence of want of probable cause in arraignment of accused. The discharge of the accused by an examining magistrate is not prima facie evidence, in an action for malicious prosecution, of a want of probable cause in his arraignment. 9. Malicious prosecution, § 75*—what is not evidence of want of probable cause in presentment of indictment. The return of a “no bill” by a grand jury is not evidence of want of probable cause in the presentment to it of an indictment, in an action for malicious prosecution. McDonald, J., concurring specially.